           Case 3:15-cv-00254-RCJ-CLB Document 74 Filed 03/17/20 Page 1 of 4



1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     JASON F. CARR
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 006587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Jason_Carr@fd.org

8    Attorney for Petitioner Gallegos

9
                            UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11

12   FERNANDO GALLEGOS,                          Case No. 3:15-cv-00254-RCJ-VPC

13                Petitioner,                    ORDER GRANTING UNOPPOSED
                                                 MOTION EXTENSION OF TIME TO
14         v.                                    FILE OPPOSITION TO SECOND
                                                 MOTION TO DISMISS
15   ISIDRO BACA, et al.,
                                                 (Third Request)
16                Respondents.

17

18         COMES NOW the Petitioner, Fernando Gallegos, by and through counsel of

19   record, Jason F. Carr, hereby files this request extension of time to file Reply and

20   Legal Memorandum in Support of his Amended Petition.          Gallegos requests an

21   extension of thirty days. The Replay will now be due April 16, 2020.

22         This motion is based upon the attached Points and Authorities and all

23   pleadings and papers on file herein.

24

25

26   .
           Case 3:15-cv-00254-RCJ-CLB Document 74 Filed 03/17/20 Page 2 of 4




1                                 POINTS AND AUTHORITIES
2          1.       On February 16, 2017, this Court issued an Order granting Petitioner’s
3    Motion for Leave to File a Third Amended Petition. (ECF No. 39.) On May 4, 2017,
4    Petitioner filed his Third Amended Petition. (ECF No. 42).
5          Respondents filed their Answer on November 8, 2019. (ECF No. 69.)
6          2.       Petitioner Gallegos request an extension of time until April 16, 2020.
7          3.       Counsel requests this time because of press of business and the
8    uncertainties caused by the COVID-19 outbreak.
9          4.       Counsel for Respondents do not object to this request for a continuance,
10   however the State requests that counsel for habeas petitioners make clear that
11   nothing about the decision not to oppose Petitioner’s extension request signifies an
12   implied finding of a basis for tolling any applicable period of limitations or the waiver
13   of any other procedural defense. Petitioner at all times remains responsible for
14   calculating any limitations periods and understands that, in granting an extension
15   request, the Court makes no finding or representation that the petition, any
16   amendments thereto, and/or any claims contained therein are not subject to dismissal
17   as untimely.
18         5.       This motion is not filed for the purpose of delay, but in the interests of
19   justice, as well as in the interest of Mr. Gallegos. Counsel respectfully requests that
20   this Court grant the request for an extension of time to file the Opposition to April
21   16, 2020, in order for the effective and thorough representation of Mr. Gallegos in his
22   federal habeas action.
23

24

25

26



                                                  2
          Case 3:15-cv-00254-RCJ-CLB Document 74 Filed 03/17/20 Page 3 of 4




1          Dated: March 17, 2020.
2                                                 Respectfully submitted,
                                                  RENE L. VALLADARES
3
                                                  Federal Public Defender
4
                                                  /s/ Jason F. Carr
5                                                 JASON F. CARR
6                                                 Assistant Federal Public Defender

7
           It is hereby ORDERED that, good cause appearing herein, that Petitioner
8
     Fernando Gallegos’ Reply to Respondent’s Answer is due on April 16, 2020.
9

10

11

12                                                ______________________________
13                                                ROBERT C. JONES
                                                  United States District Judge
14
                                                  Dated: MARCH 24, 2020
15

16

17

18

19

20

21

22

23

24

25

26



                                              3
